UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1663


CAROL L. PIZZUTO,

                Plaintiff - Appellant,

          v.

REBECCA RANDOLPH; RICHARD LUCAS; MAIN STREET FINANCIAL
SERVICES CORPORATION, (Holding Co. for) Main Street Bank;
WILLIAM CRISWELL; KEVIN GESSLER; SHAWN R. TURAK; THE
HONORABLE SCOTT R. SMITH; CITY OF WHEELING; JOE DOE, I,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00017-FPS)


Submitted:   October 19, 2010              Decided:   October 25, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol L. Pizzuto, Appellant Pro Se.     Keith C. Gamble, PULLIN,
FOWLER, FLANAGAN, BROWN & POE, P.L.L.C., Morgantown, West
Virginia;   Nathanial   Adam  Kuratomi,   JENKINS   FENSTERMAKER,
P.L.L.C., Huntington, West Virginia; David Lee Wyant, BAILEY &
WYANT, P.L.L.C., Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol L. Pizzuto appeals the district court’s orders

staying discovery, denying her motion to remand, and granting

Defendants’ motions to dismiss.           We have reviewed the record and

find   no   reversible    error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.            Pizzuto v. Randolph, No.

5:10-cv-00017-FPS (N.D.W. Va. June 3, 2010; June 10, 2010).                  We

dispense    with   oral    argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2